Order entered August 16, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00354-CV

         THE ACCOUNTS RETRIEVABLE SYSTEM, INC. ASSIGNEE OF
       CHASE MANHATTAN BANK USA, N. A. SUCCESSOR IN INTEREST TO
                  BANK ONE DELAWARE, N.A., Appellant

                                                V.

                WEI CHIN LIN AND BANK OF AMERICA, N.A., Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-03587-B

                                            ORDER
       The Court questioned its jurisdiction over this appeal as it appeared appellee Bank of

America, N.A.’s request for attorney’s fees remains pending and the trial court did not sign an

order on the agreed motion for nonsuit filed by appellant and Bank of America. See Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (generally, appellate courts have jurisdiction

only over appeals from final judgments). As requested, appellant filed a letter addressing the

Court’s concern. In its letter brief, appellant asks that, if the Court determines the order is not

final, that we abate this appeal and “instruct the trial court to sign a final order granting” the

agreed motion for nonsuit.
        We treat appellant’s notice of appeal as prematurely filed. See TEX. R. APP. P. 27.1(a).

Appellant has thirty days from the date of this order to obtain an order on the agreed motion for

nonsuit. If the trial court signs such an order, appellant shall have filed a supplemental clerk’s

record containing the order.

        We DIRECT the Clerk of this Court to send a copy of this order to the Honorable

Melissa Bellan, Presiding Judge of County Court at Law No. 2, and all parties.

        We ABATE this appeal. The appeal will be reinstated in thirty-five days from the date

of this order.



                                                    /s/     BILL WHITEHILL
                                                            JUSTICE